IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BRANDON B. WILSON,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-5025

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 12, 2015.

An appeal from the Circuit Court for Alachua County.
Stanley H. Griffis, III, Judge.

Nancy A. Daniels, Public Defender, and David A. Davis, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Lauren Brudnicki, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS and ROWE, JJ., CONCUR; MAKAR, J., SPECIALLY CONCURS.
MAKAR, J., specially concurring.

      Appellant, convicted and sentenced to life imprisonment for first-degree

murder based on eyewitness identification of him as the shooter, asks this Court to

certify a question of great public importance based on the trial court’s exclusion of

his proposed expert on the fallibility of eyewitness identification. His request is

based on Justice Pariente’s concurring opinion in Peterson v. State, 154 So. 3d 275

(Fla. 2014), which suggests that such proposed expert testimony should be

generally admissible to assist the jury in determining the reliability of eyewitness

identifications, especially in cases resting substantially or entirely on eyewitness

testimony in light of scientific research showing the prevalence of wrongful

convictions based on erroneous eyewitness testimony. Because Appellant’s

conviction was based on multiple eyewitness who identified him specifically,

however, there was no substantial likelihood of misidentification on this record;

the trial court did not abuse its discretion.




                                            2